Citation Nr: 1131370	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-12 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected left eye retinitis and glaucoma, currently rated as 30 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to September 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In July 2006 the Veteran gave testimony at a hearing at the RO before a local hearing officer.

This case was previously before the Board in April 2010 when it was remanded for additional development of the evidence.  The case has been returned to the Board for appellate consideration.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's nonservice-connected right eye corrected visual acuity is 20/60 distance and 20/40 near.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for left eye disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383(a), 4.7, 4.75, 4.76, 4.80, 4.83a, 4.84, Diagnostic Code 6013-6074 (prior to December 10, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date will be assigned in the event of award of benefits.

By correspondence dated in May 2005, September 2005, and March 2006 the Veteran was informed of the evidence and information necessary to substantiate the increased rating claim, the information required to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of his disability and the effect that his service-connected left eye disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In March 2006 the Veteran was informed that a disability rating and effective date would be assigned in the event of award of benefits, per Dingess.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the increased rating claim such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records.  The Veteran has undergone VA examinations that addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Board finds that there has been substantial compliance with its April 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran's disability on appeal is entitled to staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection for the Veteran's left eye disability was granted in a February 1966 RO decision, and the Veteran's left eye disability is currently rated as 30 percent disabling.  The Veteran's claim for an increased rating for service-connected left eye disability was received on May 2, 2005, and the rating period on appeal is from May 2, 2004, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).

The Board notes that VA amended the regulations relevant to rating disabilities of the eye during the course of this appeal.  See 73 Fed. Reg. 66,543 (November 10, 2008).  This amendment is effective December 10, 2008 and applies to all applications for benefits received by VA on or after that date.  As the Veteran's increased rating claim was received prior to December 10, 2008, the amendment does not apply in this case.

Under Diagnostic Code 6009, an unhealed injury of the eye, in chronic form, is to be rated from 0 to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity.

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.

Where service connection is in effect for visual impairment of only one eye, the degree of impairment in the nonservice-connected eye is not for consideration unless there is blindness in one eye as the result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability.  38 C.F.R. § 3.383(a)(1).  In short, where only one eye is service-connected, and the Veteran is not blind in both eyes, the other eye is considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.80.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  See Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

A May 2007 rating decision denied the Veteran's claim of entitlement to service connection for right eye disability.  The Board also observes that in a July 2006 RO decision the Veteran was granted entitlement to special monthly compensation based on loss of use of one eye (the left eye).

The Veteran is service-connected for his left eye only (with visual acuity of detecting hand motion at 1 feet), and there is no evidence that the Veteran is blind in his right eye (corrected visual acuity in the right eye was 20/60 distance and 20/40 near at the July 2010 VA examination).  Further, the July 2010 VA examination noted no history of eye neoplasm or incapacitating periods due to eye disease.  As noted, a higher disability rating in this case is only warranted where one eye is service-connected and where there is blindness in the nonservice-connected eye, or there is anatomical loss of the service-connected eye.  As such, a disability rating in excess of 30 percent is not warranted for visual impairment.  38 C.F.R. §§ 4.80, 4.84a, Diagnostic Codes 6066, 6070 (effective prior to December 10, 2008).

Finally, with regard to the Veteran's increased rating claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his left eye disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in his reports of the left eye disability symptoms and problems.  However, as with the medical evidence of record, the accounts of the Veteran's symptomatology are consistent with the rating currently assigned.

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's left eye disability.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's service-connected left eye disability is not so unusual or exceptional in nature as to render the schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by his service-connected left eye disability (essentially visual impairment).  The evidence does not reflect that the Veteran's left eye disability, alone, has caused marked interference with his employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 30 percent for left eye disability, to include retinitis and glaucoma, is denied.



	(CONTINUED ON NEXT PAGE)

REMAND

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At his July 2010 VA examination the Veteran essentially attributed his employment difficulties largely to his left eye problems.  Such issue has not been adjudicated by the AOJ, nor developed for appellate consideration at this time.  As such, it must be adjudicated by the AOJ prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice relative to the issue of entitlement to a TDIU.

2.  The AOJ should adjudicate the issue of entitlement to a total rating based on individual unemployability due to service-connected disability.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  Only if an appeal is completed as to this matter should the issue be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


